            Case 1:20-cv-05504-AT Document 11 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------ X
EMILY GALLAGHER, SURAJ PATEL, KATHERINE
STABILE, JILLIAN SANTELLA, AARON SEABRIGHT,
JAMES C. MCNAMEE, KRISTIN SAGE ROCKERMAN,
MARIA BARVA, MIRIAM LAZEWATSKY, MYLES
PETERSON, SAMANTHA PINSKY, CHRISTIAN O’TOOLE,                                       Docket No. 20 Civ.5504
TESS HARKIN, CAITLIN PHUNG, ANTONIO PONTEX-                                         (AT)
NUNEZ, individually, and on behalf of all others similarly
situated,
                                                                                    NOTICE OF MOTION
                                             Plaintiffs,                            TO INTERVENE AND
                                                                                    FOR PRELIMINARY
MARIA D. KAUFER and ETHAN FELDER,                                                   INJUNCTIVE RELIEF

                                            Intervenor Plaintiffs

                                       v.

NEW YORK STATE BOARD OF ELECTIONS; PETER S.
KOSINSKI, ANDREW SPANO, and DOUGLAS KELLNER,
individually and in their official capacities as Commissioners of
the New York State Board of Elections; TODD D.
VALENTINE, ROBERT A. BREHM, individually and in their
official capacities as Co- Executive Directors of the New York
State Board of Elections; and ANDREW CUOMO as Governor
of the State of New York,

                                         Defendants.

                               and

NEW YORK CITY BOARD OF ELECTIONS; PATRICIA
ANNE TAYLOR individually and as President of the New York
City Board of Elections; and MICHAEL J. RYAN, individually
and as the Executive Director of the New York City Board of
Elections,

                                       Intervenor Defendants
------------------------------------------------------------------------------ X

        PLEASE TAKE NOTICE that, upon the Proposed Intervenor-Plaintiffs’ Complaint and

Exhibit; and Plaintiffs’ Memorandum of Law dated July 22, 2020; and all of the prior pleadings
             Case 1:20-cv-05504-AT Document 11 Filed 07/22/20 Page 2 of 2




and proceedings had herein, Plaintiffs will move this Court, before the Honorable Analisa

Torres, United States District Judge, at the United States Courthouse for the Southern District of

New York, located at 500 Pearl Street, New York, New York, 10007, on a date and time that is

convenient for the Court, for an Order granting Intervenor-Plaintiffs’ Motion to Intervene, and

Intervenor Plaintiffs’ Motion for A Preliminary Injunction requiring Proposed Defendants in

Intervention to count all absentee ballots received by any New York CityBoard of Elections on

or before June 30, 2020 in the 28th Assembly District Part A in Queens County, without regard

for any postmark that may or may not be on the ballot; and other relief requested in the

complaint.

Dated: New York, New York
       July 22, 2020


                                                     ADVOCATES FOR JUSTICE
                                                     CHARTERED ATTORNEYS
                                                     Attorneys for Intervenor Plaintiffs


                                                     By: /s/ Arthur Z. Schwartz
                                                     Arthur Z. Schwartz
                                                     225 Broadway, Suite 1902
                                                     New York, New York 10007
                                                     Tel.: (212) 285-1400
                                                     Fax: (212) 285-1410
                                                     aschwartz@afjlaw.com




                                                 2
